Exhibit 10.10

April 2, 2019

 

LOGO [g733342g0408214537008.jpg]

 

BOOZ ALLEN HAMILTON INC 8283 GREENSBORO DRIVE MCLEAN, VA 22101 Attn:    Brian
Hockenberry Phone:    703-377-1036 Email:    hockenberry_brian@bah.com From:   
Marc Gordon Phone:    202-835-4463 Reference:    MX_187306 USI:   
1030450478MX_187306

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Interest Rate Swap transaction (the “Transaction”) entered into between BOOZ
ALLEN HAMILTON INC (“COUNTERPARTY”) and PNC Bank, National Association (“PNC”)
on the Trade Date specified below. 1.    The definitions and provisions
contained in the 2006 ISDA Definitions (as published by the International Swaps
and Derivatives Association, Inc.) and any addenda or revisions thereto, are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. 2.    This Confirmation constitutes a “Confirmation” as referred to in,
and supplements, forms part of and is subject to, that certain ISDA Master
Agreement and related Schedule between COUNTERPARTY and PNC, dated as of
December 11, 2018 (as amended, modified, supplemented, renewed or restated from
time to time, the “ISDA Master Agreement”). All provisions contained in or
incorporated by reference in the ISDA Master Agreement shall supersede all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof, and the ISDA Master Agreement shall
govern this Confirmation and the Transaction evidenced hereby, except as
modified expressly below. In the event of any inconsistency between the
provisions of the ISDA Master Agreement and this Confirmation, this Confirmation
will govern for purposes of the Transaction. 3.    Each party represents to the
other party that:      

(a)   It is acting for its own account as principal, and it has made its own
independent decisions to enter into the ISDA Master Agreement and the
Transaction and as to whether the ISDA Master Agreement and the Transaction each
is appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary to permit it to evaluate the merits and
risks of the ISDA Master Agreement and the Transaction. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the ISDA Master Agreement or the Transaction; it
being understood that information and explanations related to the terms and
conditions of the ISDA Master Agreement or the Transaction shall not be
considered investment advice or a recommendation to enter into the ISDA Master
Agreement or the Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of the ISDA Master Agreement or the Transaction.

  

(b)   It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of the ISDA Master Agreement and the
Transaction. It is also capable of assuming, and assumes, the risks of the ISDA
Master Agreement and the Transaction.

 

PNC Bank, National Association : 1030450478MX_187306

Page 1 of 5



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INC

April 2, 2019

 

  

(c)   The other party is not acting as a fiduciary for or an adviser to it in
respect of the ISDA Master Agreement or the Transaction.

  

(d)   It has entered into the Transaction in connection with a line of its
business and for purposes of hedging and not for the purpose of speculation.

  

(e)   It is an “eligible contract participant”, as that term is defined in
Section 1a(18) of the Commodity Exchange Act and applicable regulations there
under.

 

4.    The terms of the Transaction to which this Confirmation relates are as
follows:    Type Of Transaction:    Interest Rate Swap    Notional Amount:   
USD 50,000,000.00    Trade Date:    April 2, 2019    Effective Date:   
April 30, 2019    Termination Date:    June 30, 2025, subject to adjustment in
accordance with the Modified Following Business Day Convention.

 

   Fixed Amounts:       Fixed Rate Payer:    COUNTERPARTY    Fixed Rate
Calculation Periods:    The initial Calculation Period will be from and
including the Effective Date to but excluding May 31, 2019. Thereafter, from and
including the last day of each month to but excluding the last day of the
following month. With the final Calculation Period being from and including
May 31, 2025, to but excluding the Termination Date. Each calculation period
subject to adjustment in accordance with the Modified Following Business Day
Convention.    Fixed Rate Payer Payment Dates:    The initial payment will
commence on May 31, 2019, and thereafter on the last day of each month, and
ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.    Fixed Rate:    2.3075%    Fixed
Rate Day Count Fraction:    Actual/360    Business Days:    New York and London

 

   Floating Amounts:       Floating Rate Payer:    PNC    Floating Rate
Calculation Periods:    The initial Calculation Period will be from and
including the Effective Date to but excluding May 31, 2019. Thereafter, from and
including the last day of each month to but excluding the last day of the
following month. With the final Calculation Period being from and including
May 31, 2025, to but excluding the Termination Date. Each calculation period
subject to adjustment in accordance with the Modified Following Business Day
Convention.

 

PNC Bank, National Association : 1030450478MX_187306

Page 2 of 5



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INC

April 2, 2019

 

  Floating Rate Payer Payment Dates:    The initial payment will commence on
May 31, 2019, and thereafter on the last day of each month, and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.   Floating Rate for Initial Calculation
Period:    TBD   Reset Dates:    The first day of each Floating Rate Calculation
Period, with Period End Dates subject to adjustment in accordance with the
Modified Following Business Day Convention.   Floating Rate Option:   
USD-LIBOR-BBA-Bloomberg; provided, however, that the reference to “London
Banking Days” that appears in the 4th line of the definition of
“USD-LIBOR-BBA-Bloomberg” is replaced with “New York and London Banking Days”
(which for purposes of the Transaction means any day other than a Saturday or
Sunday or a legal holiday on which commercial banks are authorized or required
by law to be closed for business in New York, New York and London, England).
Where in no event shall USD-LIBOR-BBA-Bloomberg be below 0.00%.   Designated
Maturity:    One (1) Month   Spread:    Inapplicable   Floating Rate Day Count
Fraction:    Actual/360   Business Days:    New York and London   Compounding:
   Inapplicable

 

  General Terms:      Calculation Agent:    As set forth by the ISDA Master
Agreement.   Jury Waiver:    EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE ISDA MASTER AGREEMENT, ANY CREDIT SUPPORT DOCUMENT, THIS CONFIRMATION OR THE
TRANSACTION EVIDENCED HEREBY.   Governing Law:    The Transaction shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to the choice of law doctrine.   Execution in Counterparts:   
This Confirmation may be executed in counterparts, each of which shall be an
original and both of which when taken together shall constitute the same
agreement. Transmission by facsimile, e-mail or other form of electronic
transmission of an executed counterpart of this Confirmation shall be deemed to
constitute due and sufficient delivery of such counterpart.   Electronic Records
and Signatures:    It is agreed by the parties that the use of electronic
signatures and the keeping of records in electronic form be granted the same
legal effect, validity and enforceability as a signature affixed by hand or the
use of a paper-based record keeping system (as the case may be) to the extent
and as provided for in any applicable law.

 

PNC Bank, National Association : 1030450478MX_187306

Page 3 of 5



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INC

April 2, 2019

 

Periodic Interest Rate Swap Payment Options - Choose One

Pay by Automatic Debit or Credit

I hereby Authorize PNC Bank to deposit or withdraw any amounts owed to me or by
me by initiating credit or debit entries to my account at the Financial
Institution indicated below. Further, I authorize my Financial Institution to
accept and to credit or debit any entries initiated by PNC Bank to my account.
In the event that PNC Bank deposits funds erroneously into my account, I
authorize PNC Bank to debit my account for an amount not to exceed the original
amount of the credit.

 

Bank Name:   

 

      ABA:   

 

      Account #:   

 

      Checking or Savings:   

 

     

This authorization is to remain in full force and effect until PNC Bank and/or
my Financial Institution has received written notice from me of its termination
in such time and in such manner as to afford PNC Bank and/or my Financial
Institution a reasonable opportunity to act on it.

Pay by Wire

Payments to PNC shall be made in immediately available funds to:

 

Bank Name:   

PNC Bank, Pittsburgh

      ABA:   

043-000-096

      Account #:   

196030010411

      Account Of:   

Investment Operations

      Attention:   

Derivative Products

     

Payments to COUNTERPARTY shall be made in immediately available funds to:

 

Bank Name:   

 

      ABA:   

 

      Account #:   

 

      Account Of:   

 

      Attention:   

 

     

 

PNC Bank, National Association : 1030450478MX_187306

Page 4 of 5



--------------------------------------------------------------------------------

BOOZ ALLEN HAMILTON INC

April 2, 2019

 

PNC Contact Information and Counterparty Contact Information for securing Web
Portal Access:

 

Payments:    derivatives.payments@pnc.com      412-237-0529 Audit Confirmation
Requests:    brokerconf@pnc.com      412-237-0544 Web Portal Access and Customer
Onboarding:    cam.derivatives@pnc.com      412-237-0537

PNC will provide access to a secure website for the individuals listed below.
Access to the site will include the ability to view the Interest Payment Advice,
as well as two documents required by Dodd Frank as follows: i) Mid-market Mark
Report; and ii) Portfolio Reconciliation Report. Unless you notify PNC in
writing that you do not agree to receive these Dodd Frank required documents
through the website, you agree that the posting of them on the Website is an
acceptable and reliable manner of disclosure to you. Logon credentials will be
provided after confirmation has been executed and returned to PNC. Please
provide additional names as required.

 

First Name    Last Name    Email address    Telephone Ryan    Ross   
Ross_ryan@bah.com    571-346-4918 Brian    Hockenberry   
hockenberry_brian@bah.com    703-377-1036

Please confirm that the foregoing correctly sets forth the terms of our
agreement concerning the transaction by signing this Confirmation where
indicated below and returning a signed copy to Matthew Close either by email
(derivatives.operations@pnc.com) or fax (1-855-568-4533) or by overnight
delivery (c/o PNC Investment Operations 249 Fifth Avenue, P1-POPP-11-A,
Pittsburgh, PA 15222, Attn: Matthew Close). By signing below, COUNTERPARTY
acknowledges that it has consented to receive this Confirmation via electronic
mail.

Please retain a signed copy of this Confirmation for your records. Should you
have any questions, please call Matthew Close at 412-237-0532.

 

Yours Sincerely,       Accepted and agreed as of the date first above written:
PNC BANK, NATIONAL ASSOCIATION                                         
               BOOZ ALLEN HAMILTON INC By:   /s/ Patrick King           By:  
/s/ Brian Hockenberry Name:   Patrick King           Name:   Brian Hockenberry
Title:   Vice President           Title:   Assistant Treasurer

 

PNC Bank, National Association : 1030450478MX_187306

Page 5 of 5